Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The instant application having Application No. 16/294,263 has claims 1-22 pending filed on 03/06/2019; there is 3 independent claim and 19 dependent claims, all of which are ready for examination by the examiner.  

Information Concerning Oath/Declaration
Oath/Declaration

The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Status Of Claim for Priority In The Application
This application claims priority to U.S. Provisional Patent Application No. 62/639,445 filed on Mar. 6, 2018, which is entirely incorporated by reference herein. This application is a continuation-in-part of U.S. patent application Ser. No. 16/273,063, entitled "User Created Content Referral and Search," filed on Feb. 11, 2019, which is entirely incorporated by reference herein. 

Information Concerning Drawings
Drawings


The applicant’s drawings submitted on 03/06/2019 are accepted for examination purposes

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                    
(f) ELEMENT IN CLAIM FOR A COMBINATION. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	 the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C)	 the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: component in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 101


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed
 invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1:
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites displaying a content referral created by an originator, detecting a thanks activity that indicates a viewer of the content referral relied on the content referral to make a decision, and storing information indicating that the originator influenced someone to make a decision.
The limitations of displaying a content referral created by an originator; detecting a thanks activity that indicates a viewer of the content referral relied on the content referral to make a decision; and storing information indicating that the originator influenced someone to make a decision, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. A viewer or user can easily see the display of screen, detect a thanks activity mentally by using the thanks icon and manually recording or storing the information via taking a picture and/or noting it down on a paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites “said content referral including at least an element” as additional element.  Accordingly, there are no additional elements in the claim limitations that integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
As per claim 15:
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites displaying a content referral created by an originator, displaying a thanks icon with the content referral, receiving an indication that the thanks icon has been selected by a viewer, storing information associated with the thanks icon selection, and associating the content referral, the element, the originator, and the viewer.
The limitations of displaying a content referral created by an originator; detecting a thanks activity that indicates a viewer of the content referral relied on the content referral to make a decision; displaying a thanks icon with the content referral; receiving an indication that the thanks icon has been selected by a viewer; storing information associated with the thanks icon selection, and associating the content referral, the element, the originator, and the viewer, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. A viewer or user can easily see the display of screen, detect a thanks activity mentally by using the thanks icon and manually recording or storing the information via taking a picture and/or noting it down on a paper the association or relationship between them.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites “search queries executed on the database can return results based on the association” as additional element.  The claim limitation indicates generic query against a generic database.  As per MPEP 2106.05(a) “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include - simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry”.  Accordingly, there are no additional elements in the claim limitations that integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
As per claim 20:
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a processor, memory, a display, a content referral user interface displayed on the display, the content referral user interface including a thanks icon, a content referral created by an originator and stored in the memory and displayed by way of the content referral user interface, a searchable database, a thanks component configured to receive an indication of selection of the thanks icon and to store data related to the element,  the originator in a searchable database such that the data identifies a relationship between the element and the originator, wherein a search query related to the element is executed against the originator, and a search query related to the originator is executed against the element.
The limitations of a processor; memory; a display; a content referral user interface displayed on the display; the content referral user interface including a thanks icon; a content referral created by an originator and stored in the memory and displayed by way of the content referral user interface; a searchable database; a thanks component configured to receive an indication of selection of the thanks icon and to store data related to the element;  the originator in a searchable database such that the data identifies a relationship between the element and the originator; wherein a search query related to the element is executed against the originator; and a search query related to the originator is executed against the element, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. The components like a processor; memory; a display and a searchable database are well-understood, routine, conventional components previously known to the industry, specified at a high level of generality and does not improve the functioning of a computer very.  Also a viewer or user can easily see the display of screen, detect a thanks activity mentally by using the thanks icon and manually recording or storing the information via taking a picture and/or noting it down on a paper the association or relationship between the element and the originator.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites “wherein a search query related to the element is executed against the originator; and a search query related to the originator is executed against the element”.  The claim limitation indicates generic query against a generic database.  As per MPEP 2106.05(a) “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include - simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry”.  Accordingly, there are no additional elements in the claim limitations that integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
As per claims 2-14 and 22 depend directly or indirectly on the independent claim 1 and these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The dependent claim 2 states additional steps of detecting a thanks activity of claim 1 “wherein the detecting a thanks activity further comprises detecting a thanks initiator that indicates a viewer of the content referral relied on the content referral to make a decision related to the element of the content referral”, the claim 3 states additional steps of storing operation  of claim 2 “wherein the storing operation further comprises storing information indicating that the originator influenced someone to make a decision related to the element of the content referral”, the  claim 4 states additional steps of sending notification to the originator of claim 1 “further comprising sending a notification to the originator that the viewer was influenced by the content referral to make a decision”, the claim 5 states additional steps of thanks initiator of claim 1 “wherein the thanks initiator further comprises a viewer selection of a thanks icon included in a content referral user interface”,  the claim 6 states additional steps of thanks initiator of claim 1 “wherein the thanks initiator further comprises the viewer creating a new content referral from the content referral created by the originator”, the  claim 7 states additional steps of prompting the viewer of claim 6 “prompting the viewer to confirm that the viewer wants to perform all the operations of the method”, the claim 8 states additional steps of adding the content referral of claim 1 “adding the content referral to a list of content referrals associated with the viewer”,  the claim 9 states additional steps of adding the element  of claim 1 “adding the element to a list of items associated with the viewer”, the  claim 10 states additional steps of storing operation of claim 1 “receiving a search query related to the originator; and including the element in search results”, the claim 11 states additional steps of storing operation of claim 10 “associating the originator with the element such that a search query related to the element returns results related to the originator”,  the claim 12 states additional steps of element of claim 1 “wherein the element is a subject of the content referral”, the  claim 13 states additional steps of element of claim 1 “wherein the element is a category of the content referral”, the claim 14 states additional steps of storing metadata of claim 1 “storing metadata related to the viewer and a context of the thanks initiator”, and the claim 22 states additional steps of detecting thanks activity of claim 1 “determining that a second user created a content referral because of a content referral previously created by a first user”.
As per claims 16-19 depend directly or indirectly on the independent claim 15 and these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The dependent claim 16 states additional steps of receiving a search query of claim 15 “receiving a search query related to the originator and returning a result that identifies the content referral”, the claim 17 states additional steps of receiving a search query of claim 15 “receiving a search query related to the originator and returning a result that identifies the element”, the claim 18 states additional steps of receiving a search query of claim 15 “receiving a search query related to the element and returning a result that identifies the originator”, and the claim 19 states additional steps of notifying the originator of claim 15 “notifying the originator that someone has identified the originator as an influencer relative to the element”.
As per claim 21 depends directly or indirectly on the independent claim 20 and these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The dependent claim 21 states additional steps of search result of claim 20 “wherein a search result executed against the element and the originator returns a result identifying the relationship between the originator and the element”.

Therefore, the claims 1-22 are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more. 

Claims 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter.
As per claim 15, “One or more computer-readable media containing processor-executable instructions that, when executed on a processor, perform the following operations …” suggesting claim 15 may be a system of signal per se.  In view of Applicant’s disclosure, Paragraph [0034] states “…Computer-readable media includes at least two types of computer-readable media, namely computer storage media and communications media.  … Computer storage media may also be referred to as ‘non-transitory’ media. Although, in theory, all storage media are transitory, the term ‘non-transitory’ is used to contrast storage media from communication media”.  The claim limitation does not explicitly exclude the transitory propagating signal. Given that the Applicant’s Specification does not limit “medium" to being only non-transitory, the claim 15 is construed to cover both transitory and non-transitory media.
“A transitory, propagating signal … is not a ‘process, machine, manufacture, or composition of matter.’  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  In re Nuijten, 84 USPQ2d 1495, 1503 (Fed. Cir. 2007).
Because the full scope of the claim 15 encompasses non-statutory subject matter (i.e., transitory propagating signals), the claim 15 as a whole is non-statutory.  The Examiner suggests adding the limitations “non-transitory computer-readable storage medium” to claim 15 to limit the claim scope to encompass only statutory subject matter.
The dependent claims 16-19 are also rejected under 35 U.S.C. 101 for the same reasons as their direct or indirect parent claim 15 as stated supra. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Maharajh et al (US PGPUB 20080195664) in view of Kruglick et al (US PGPUB 20150286728). 

As per claim 1:
Maharajh teaches:
“A method, comprising” (Paragraph [0009] (a method includes))
 “displaying a content referral created by an originator, said content referral including at least an element” (Paragraph [0165] and Paragraph [0522] (display details of the content that may include content referral that may be associated with a mobile media platform)). 
Maharajh does not EXPLICITLY discloses: detecting a thanks activity that indicates a viewer of the content referral relied on the content referral to make a decision; and storing information indicating that the originator influenced someone to make a decision. 
However, Kruglick teaches:
“detecting a thanks activity that indicates a viewer of the content referral relied on the content referral to make a decision” (Paragraph [0032] (the mobile device may generate observer filtered activity recommendations for identified limited observer activities and if observer information is used in any way in connection with the decision to make the activity recommendation)) 
 “and storing information indicating that the originator influenced someone to make a decision” (Paragraph [0079] (computing device may collect activity information by storing activity information)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Maharajh and Kruglick for “detecting a thanks activity that indicates a viewer of the content referral relied on the content referral to make a decision; and storing information indicating that the originator influenced someone to make a decision” as it may identify limited observer activities, and generate observer filtered activity recommendations for the device user corresponding to the limited observer activities (Kruglick, Paragraph [0024]).  
Therefore, it would have been obvious to combine Maharajh and Kruglick.

As per claim 2:
Maharajh and Kruglick teach the method as specified in the parent claim 1 above. 
Kruglick further teaches:
“wherein the detecting a thanks activity further comprises detecting a thanks initiator that indicates a viewer of the content referral relied on the content referral to make a decision related to the element of the content referral” (Paragraph [0032] (the mobile device may generate observer filtered activity recommendations for identified limited observer activities and if observer information is used in any way in connection with the decision to make the activity recommendation)).

As per claim 3:
Maharajh and Kruglick teach the method as specified in the parent claim 2 above. 
Kruglick further teaches:
“wherein the storing operation further comprises storing information indicating that the originator influenced someone to make a decision related to the element of the content referral” (Paragraph [0032] and Paragraph [0088] (activity information and observer information may be stored separately where the observer information is used in any way in connection with the decision to make the activity recommendation)).

As per claim 4:
Maharajh and Kruglick teach the method as specified in the parent claim 1 above. 
Maharajh further teaches:
“further comprising sending a notification to the originator that the viewer was influenced by the content referral to make a decision” (Paragraph [0248] (a mobile media platform may facilitate notification and delivery of messages to mobile device users)).

As per claim 5:
Maharajh and Kruglick teach the method as specified in the parent claim 1 above. 
Kruglick further teaches:
“wherein the thanks initiator further comprises a viewer selection of a thanks icon included in a content referral user interface” (Paragraph [0119] (limited observer activity information may be accessible via an icon which the device user may select)).

As per claim 6:
Maharajh and Kruglick teach the method as specified in the parent claim 1 above. 
Maharajh further teaches:
“wherein the thanks initiator further comprises the viewer creating a new content referral from the content referral created by the originator” (Paragraph [0132] (a self-aware ingestion module may automatically act on new content when new content is available such as through a content feed, search capability, content posting, and the like)).

As per claim 7:
Maharajh and Kruglick teach the method as specified in the parent claim 6 above. 
Maharajh further teaches:
“further comprising prompting the viewer to confirm that the viewer wants to perform all the operations of the method” (Paragraph [0273] (the mobile media platform may notify a user when new content is available and present the user with the new content and a link to the new content)).

As per claim 8:
Maharajh and Kruglick teach the method as specified in the parent claim 1 above. 
Maharajh further teaches:
“further comprising adding the content referral to a list of content referrals associated with the viewer” (Paragraph [0128] (the users could be provided other links to allow them to choose from a list of other content that is available on either the broadcast or cellular networks)).

As per claim 9:
Maharajh and Kruglick teach the method as specified in the parent claim 1 above. 
Maharajh further teaches:
“further comprising adding the element to a list of items associated with the viewer” (Paragraph [0102] (a new file type that includes parameters that match a minimum number of parameters of supported file types may be determined to be supported and may be added to the list)).

As per claim 10:
Maharajh and Kruglick teach the method as specified in the parent claim 1 above. 
Kruglick further teaches:
“wherein the storing operation further comprises associating the originator with the element, and the method further comprises” (Paragraph [0011] (storing collected observer information from the observer collection events includes))
“receiving a search query related to the originator” (Paragraph [0116] (may receive a request for activity information))
“and including the element in search results” (Paragraph [0002] and Paragraph [0005] (search results can be usefully recommended to computer users and storing collected activity information)).

As per claim 11:
Maharajh and Kruglick teach the method as specified in the parent claim 10 above. 
Kruglick further teaches:
“wherein the storing operation further comprises associating the originator with the element such that a search query related to the element returns results related to the originator” (Paragraph [0005], Paragraph [0027] and Paragraph [0088] (storing collected activity information and collected observer information and the information may be stored in a manner that correlates observer information with corresponding activity information)).

As per claim 12:
Maharajh and Kruglick teach the method as specified in the parent claim 1  above. 
Kruglick further teaches:
“wherein the element is a subject of the content referral” (Paragraph [0005] (generating, for the device user, observer filtered activity recommendations (referral) corresponding to the limited observer activities)).

As per claim 13:
Maharajh and Kruglick teach the method as specified in the parent claim 1  above. 
Kruglick further teaches:
“wherein the element is a category of the content referral” (Paragraph [0057] (observer filtered activity recommendations may comprise, e.g., recommendations to engage in limited observer activities and/or recommendations to assist in preventing limited observer activities)).

As per claim 14:
Maharajh and Kruglick teach the method as specified in the parent claim 1  above. 
Maharajh further teaches:
“further comprising storing metadata related to the viewer and a context of the thanks initiator” (Paragraph [0007] (the tags may be metadata included in same file as the content  )).

As per claim 15:
Maharajh teaches:
“One or more computer-readable media containing processor-executable instructions that, when executed on a processor, perform the following operations” (Paragraph [0534] (a media platform may include a multimedia system that provides programmable digital signal processors or other programmable device, along with internal and/or external memory includes))
 “displaying an element in a content referral created by an originator” (Paragraph [0165] and Paragraph [0522] (display details of the content that may include content referral that may be associated with a mobile media platform)). 
Maharajh does not EXPLICITLY discloses: displaying a thanks icon with the content referral; receiving an indication that the thanks icon has been selected by a viewer; storing information associated with the thanks icon selection, said information indicating that a user thanked the originator for providing the content referral; and associating the content referral, the element, the originator, and the viewer in a database such that search queries executed on the database can return results based on the association. 
However, Kruglick teaches:
“displaying a thanks icon with the content referral” (Paragraph [0032] and Paragraph [0097] (the mobile device may generate observer filtered activity recommendations for identified limited observer activities and displaying the observer activity recommendations on a computing device display)) 
“displaying a thanks icon with the content referral; receiving an indication that the thanks icon has been selected by a viewer” (Paragraph [0032] and Paragraph [0097] (if observer information is used in any way in connection with the decision to make the activity recommendation and displaying the observer activity recommendations on a computing device display)) 
 “storing information associated with the thanks icon selection, said information indicating that a user thanked the originator for providing the content referral” (Paragraph [0079] (computing device may collect activity information by storing activity information))
“and associating the content referral, the element, the originator, and the viewer in a database such that search queries executed on the database can return results based on the association” (Paragraph [0088] (collected activity and observer information may be stored in a manner that correlates observer information with corresponding activity information))
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Maharajh and Kruglick for “displaying a thanks icon with the content referral; receiving an indication that the thanks icon has been selected by a viewer; storing information associated with the thanks icon selection, said information indicating that a user thanked the originator for providing the content referral; and associating the content referral, the element, the originator, and the viewer in a database such that search queries executed on the database can return results based on the association” as it may identify limited observer activities, and generate observer filtered activity recommendations for the device user corresponding to the limited observer activities (Kruglick, Paragraph [0024]).  
Therefore, it would have been obvious to combine Maharajh and Kruglick.


As per claim 16:
Maharajh and Kruglick teach the computer-readable media as specified in the parent claim 15 above. 
Kruglick further teaches:
 “further comprising receiving a search query related to the originator” (Paragraph [0116] (may receive a request for activity information))
“and returning a result that identifies the content referral” (Paragraph [0002] and Paragraph [0030] (search results can be usefully recommended to computer users and identification of limited observer activities may be used in generating observer filtered activity recommendations)).

As per claim 17, the claim is rejected based upon the same rationale given for the parent claim 15 and the claim 10 above.

As per claim 18, the claim is rejected based upon the same rationale given for the parent claim 15 and the claim 11 above.

As per claim 19, the claim is rejected based upon the same rationale given for the parent claim 15 and the claim 4 above.

As per claim 20:
Maharajh teaches:
“A system, comprising” (Paragraph [0006] (a system comprises))
“a processor” (Paragraph [0552] (a procesor))
“a memory” (Paragraph [0552] (a memory))
“a display” (Paragraph [0087] (a display device))
 “a searchable database” (Paragraph [0082] (the structure may include relational databases)).
Maharajh does not EXPLICITLY discloses: a content referral user interface displayed on the display, the content referral user interface including a thanks icon; receiving an indication that the thanks icon has been selected by a viewer; a content referral created by an originator and stored in the memory and displayed by way of the content referral user interface, the content referral including an element;  a thanks component configured to receive an indication of selection of the thanks icon and to store data related to the element, and the originator in a searchable database such that the data identifies a relationship between the element and the originator; and wherein a search query related to the element is executed against the originator; and a search query related to the originator is executed against the element. 
However, Kruglick teaches:
“a content referral user interface displayed on the display, the content referral user interface including a thanks icon” Paragraph [0032] and Paragraph [0097] (the mobile device may generate observer filtered activity recommendations for identified limited observer activities and displaying the observer activity recommendations on a computing device display))))
“a content referral created by an originator and stored in the memory and displayed by way of the content referral user interface, the content referral including an element” (Paragraph [0032] and Paragraph [0079] (computing device may collect activity information by storing activity information))
“a thanks component configured to receive an indication of selection of the thanks icon and to store data related to the element, and the originator in a searchable database such that the data identifies a relationship between the element and the originator” (Paragraph [0032] and Paragraph [0088] (the mobile device may generate observer filtered activity recommendations for identified limited observer activities and collected activity and observer information may be stored in a manner that correlates observer information with corresponding activity information))
“and wherein a search query related to the element is executed against the originator” (Paragraph [0005], Paragraph [0027] and Paragraph [0088] (storing collected activity information and collected observer information and the information may be stored in a manner that correlates observer information with corresponding activity information))
“and a search query related to the originator is executed against the element” (Paragraph [0002] and Paragraph [0005] (search results can be usefully recommended to computer users and storing collected activity information)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Maharajh and Kruglick for “a content referral user interface displayed on the display, the content referral user interface including a thanks icon; receiving an indication that the thanks icon has been selected by a viewer; a content referral created by an originator and stored in the memory and displayed by way of the content referral user interface, the content referral including an element;  a thanks component configured to receive an indication of selection of the thanks icon and to store data related to the element, and the originator in a searchable database such that the data identifies a relationship between the element and the originator; and wherein a search query related to the element is executed against the originator; and a search query related to the originator is executed against the element” as it may identify limited observer activities, and generate observer filtered activity recommendations for the device user corresponding to the limited observer activities (Kruglick, Paragraph [0024]).  
Therefore, it would have been obvious to combine Maharajh and Kruglick.

As per claim 21:
Maharajh and Kruglick teach the system as specified in the parent claim 20 above. 
Kruglick further teaches:
 “wherein a search result executed against the element and the originator returns a result identifying the relationship between the originator and the element” (Paragraph [0088] (collected activity and observer information may be stored in a manner that correlates observer information with corresponding activity information)).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Maharajh et al (US PGPUB 20080195664) in view of Kruglick et al (US PGPUB 20150286728) and in further view of Leventhal et al (US PGPUB 20080255933). 

As per claim 22:
Maharajh and Kruglick teach the method as specified in the parent claim 1 above. 
Kruglick further teaches:
 “wherein the detecting a thanks activity further comprises” (Paragraph [0032] (the mobile device may generate observer filtered activity recommendations which includes)).
Maharajh and Kruglick do not EXPLICITLY discloses: determining that a second user created a content referral because of a content referral previously created by a first user. 
However, Leventhal teaches:
“determining that a second user created a content referral because of a content referral previously created by a first user” (Paragraph [0041] (the user 3 receives a recommendation from a user 2 through the active advertisement object displayed on a blog and the user 2 receives a recommendation through the active advertisement object displayed on an email sent by a user 1)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Maharajh, Kruglick and Leventhal for “determining that a second user created a content referral because of a content referral previously created by a first user” as a recommendation request is received from a user viewing the electronic medium to recommend the product to at least one more user, wherein the user and the at least one more recommended user form a recommendation network (Leventhal, Paragraph [0005]).  
Therefore, it would have been obvious to combine Maharajh, Kruglick and Leventhal.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sherrets et al, (US PGPUB 20090282144), a method and system of providing Internet content to a user utilizing social networks is disclosed. The method comprises providing Internet usage data for a plurality of users, determining which users belong to the same social network, and providing at least one of the users access to Internet usage data for those other users who are in the same social network.
Gueye Mamadou Mande, (US PGPUB 20180216946), Disclosed is a computer implemented method of facilitating provisioning of social activity data to a mobile device based on user preferences is disclosed. The computer implemented method may include receiving, using a communication device, at least one selection corresponding to a plurality of filtering icons corresponding to a plurality of activities. Further, the computer implemented method may include receiving, using the communication device, a location indicator from the mobile device. Further, the computer implemented method may include filtering, using a processing device, social activity data based on the at least one selection of plurality of filtering icons to generate a filtered social activity data.
Petras et al, (US PGPUB 20040205065), A system for automatically creating and maintaining a database of information utilizing user opinions about subjects, particularly exceptional experiences. Described is an Internet system assisting/motivating a population of users interested in information about certain categories of subjects to automatically maintain the database content and to improve the usefulness and quality of the database information without any substantial management by the website owner-manager. The user opinions are primarily in the form of both comments and ratings about which natural-language terms best describe a particular subject, enabling user searches of the subject database to be by way of preferred such descriptive natural-language terms. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571) 272-2196.  The examiner can normally be reached on Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kamal K Dewan/
Examiner, Art Unit 2163


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163